Citation Nr: 1820847	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder and arm disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right shoulder and arm disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to a rating in excess of 10 percent for deviated septum with residuals of broken nose.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  In that decision, the RO denied the Veteran's application to reopen claims of service connection for a right shoulder and arm disability, a cervical spine disability, a back disability, and PTSD, denied a rating in excess of 10 percent for deviated septum with residuals of broken nose, and denied a TDIU.

In August 2017, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).

The Veteran testified before the undersigned VLJ at a November 2017 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.

As a final preliminary matter, the Board notes that a claim of service connection for PTSD was originally denied in a November 2008 rating decision on the basis that there was no medical evidence of any such disability which was related to a verified in-service stressor.  A letter from a readjustment counselor specialist at the Santa Cruz County Vet Center and a "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder" form (VA Form 21-0781) were subsequently received by VA in November 2008 and November 2009, respectively, both within a year of the issuance of the November 2008 rating decision.  The letter from the readjustment counselor specialist indicates that the Veteran experienced symptoms of PTSD which were related to some of his claimed stressors in service.  Also, the VA Form 21-0781 documents the Veteran's report of a stressor that occurred in service in October 1964, that he contends contributed to his claimed PTSD.  He had not reported this stressor prior to the November 2008 rating decision.  The claim of service connection for PTSD was again denied in the July 2010 rating decision, from which the current appeal originates.

As new and material evidence pertaining to the claim of service connection for PTSD was received within a year of the November 2008 rating decision, that decision is not final and the Veteran's initial claim of service connection for PTSD remains pending.  38 C.F.R. § 3.156 (b) (2017); Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision non-final); 38 C.F.R. § 3.400 (q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  See also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (to comply with the directive of 38 C.F.R. § 3.156 (b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim).  Thus, the Board will adjudicate the Veteran's claim of service connection for PTSD on a de novo basis.  This issue on appeal is characterized as stated above on the title page in order to encompass all psychiatric disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for a psychiatric disability, a right shoulder and arm disability, a cervical spine disability, and a back disability, entitlement to an increased rating for deviated septum with residuals of broken nose, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was originally denied in a July 1999 rating decision on the basis that the claim was not well grounded because there was no evidence that the claimed disability was incurred in service; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  The Veteran's claims of service connection for a right shoulder and arm disability and a cervical spine disability were originally denied in a February 2007 rating decision on the basis that there was no medical evidence of any right shoulder or arm disability which was incurred in or caused by service and that the claimed cervical spine disability was not incurred in or caused by service; the claim of service connection for a back disability was also denied in the February 2007 rating decision on the basis that new and material evidence had not been received; the Veteran submitted a timely notice of disagreement in March 2008 and a statement of the case was issued in March 2009, but the Veteran did not file a substantive appeal with respect to the issues denied in the February 2007 decision.

3.  Evidence received since the February 2007 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims of service connection for a right shoulder and arm disability, a cervical spine disability, and a back disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's July 1999 and February 2007 rating decisions that denied the claims of service connection for a right shoulder and arm disability, a cervical spine disability, and a back disability, are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 19.32, 20.200, 20.302, 20.1103 (2017).

2.  The evidence received since the February 2007 rating decision is new and material and sufficient to reopen the claims of service connection for a right shoulder and arm disability, a cervical spine disability, and a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In light of the Board's favorable decision in reopening the claims of service connection for a right shoulder and arm disability, a cervical spine disability, and a back disability, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (d)(3).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a back disability in a July 1999 rating decision on the basis that the claim was not well grounded because there was no evidence that the claimed disability was incurred in service.  Specifically, the RO explained that although the Veteran reported low back pain due to an assault in service, there was no evidence of any treatment for a back injury in service, his separation examination was negative for any report of or diagnosis of a back injury, and there was otherwise no medical opinion that the claimed back disability was related to service.  The Veteran was notified of the RO's July 1999 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the July 1999 decision became final.  See 38 U.S.C. § 7105 (d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claim of service connection for a back disability was again denied in a February 2007 rating decision on the basis that new and material evidence had not been submitted.  The RO also denied claims of service connection for a right shoulder and arm disability and a cervical spine disability in the February 2007 decision on the basis that there was no medical evidence of any right shoulder or arm disability which was incurred in or caused by service and that the claimed cervical spine disability was not incurred in or caused by service.  The RO explained that there was no evidence of any right shoulder or arm condition in the Veteran's service treatment records and that there were no right upper extremity abnormalities documented in his post-service medical records.  Also, although the Veteran's VA treatment records documented degenerative joint disease of the cervical spine with minimal symptoms, there was no diagnosis of cervical spine arthritis in his service treatment records or within one year of his separation from service, and there was otherwise no evidence that the claimed cervical spine disability was incurred in or caused by service.  The Veteran submitted a timely notice of disagreement with the February 2007 decision in March 2008 and a statement of the case was issued in March 2009.  

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C. § 7105 (b)(2); 38 C.F.R. § 20.302 (b).  In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C. § 7105 (d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issues of entitlement to service connection for a right shoulder and arm disability, a cervical spine disability, or a back disability following the March 2009 statement of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a timely substantive appeal pertaining to the claims of service connection for a right shoulder and arm disability, a cervical spine disability, or a back disability following the March 2009 statement of the case, the RO closed the appeal.  The RO did not certify any of these issues to the Board at that time and no further action was taken by VA to suggest that any of these issues were on appeal.  Thus, the February 2007 rating decision became final.  See 38 U.S.C. § 7105 (d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the February 2007 denial includes a November 2009 letter from Dr. D. McCollum, DC.  This additional evidence reflects that x-rays revealed that the Veteran's right shoulder was "markedly higher than the left" and that there were abnormalities of the cervical, thoracic, and lumbar spine.  Dr. McCollum concluded that these findings were consistent with the Veteran's symptoms and that "[t]his type of degenerative joint disease can be consistent with previous trauma to the spinal segments."  Hence, the additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims by indicating that the Veteran has possible right shoulder, cervical spine, and back disabilities and that these disabilities may be associated with prior trauma.  The Veteran contends that these disabilities are all associated with injuries sustained by physical assaults in service.  The evidence is, therefore, new and material, and the claims of service connection for a right shoulder and arm disability, a cervical spine disability, and a back disability are reopened.



ORDER

The application to reopen the claim of service connection for a right shoulder and arm disability is granted.

The application to reopen the claim of service connection for a cervical spine disability is granted.

The application to reopen the claim of service connection for a back disability is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In the present case, the November 2009 letter from Dr. McCollum indicates that the Veteran's "right shoulder was markedly higher than the left" and that there were x-ray findings of abnormalities involving the cervical, thoracic, and lumbar spine.  Also, the letter from the readjustment counselor specialist at the Santa Cruz County Vet Center, which was received by VA in November 2008, reveals that the Veteran experienced symptoms of PTSD.  The Veteran contends that all of his claimed disabilities were caused by physical assaults that he experienced in service.  In addition, he also contends that his claimed psychiatric disability may be related to his time spent aboard the USS Mauna Kea while it was located in the Gulf of Tonkin during the Vietnam War and occasionally was in the vicinity of Russian submarines.  As for his claimed cervical spine and back disabilities, he has occasionally reported that he has experienced a continuity of cervical spine and back symptomatology in the years since his physical assaults in service, but there is some evidence to the contrary.  For instance, his January 1965 separation examination was normal other than for a deviated septum, tattoos, and scarring, the first post-service evidence of cervical spine and back problems is not for many years following service, and he has provided inconsistent information concerning the history of his cervical spine and back symptoms.

In the letter received by VA in November 2008, the readjustment counselor specialist concluded that the Veteran developed symptoms of PTSD as a result of various traumatic experiences (to include some reported in-service stressors).  Moreover, Dr. McCollum reported that the x-ray findings noted in his November 2009 letter (which reference the right shoulder, cervical spine, thoracic spine, and lumbar spine) were consistent with the Veteran's reported symptoms and that "[t]his type of degenerative joint disease can be consistent with previous trauma to the spinal segments."

Hence, there is competent evidence of persistent or recurrent symptoms of psychiatric, right shoulder, cervical spine, and back disabilities, evidence that the Veteran's psychiatric symptoms may be associated with PTSD caused by in-service stressors, and evidence that his claimed right shoulder, cervical spine, and back disabilities may be caused by in-service trauma.  Thus, the Board finds that VA's duty to obtain examinations as to the nature and etiology of any current psychiatric disability, right shoulder and arm disability, cervical spine disability, and back disability is triggered.  The examinations are needed to clarify whether the Veteran has PTSD and/or any other psychiatric disability, what stressor(s) is/are the cause of any PTSD, and whether he has any current right shoulder and/or arm disability.  Also, medical opinions are needed as to the etiology of any such disabilities and as to whether the Veteran has experienced behavior changes in response to his reported physical assaults in service.

The Board notes that a VA examination to assess the severity of the Veteran's service-connected deviated septum with residuals of broken nose was scheduled for a date in May 2010, but that the Veteran failed to report to the examination.  As the claim for an increased rating for deviated septum with residuals of broken nose is otherwise being remanded for additional records and the Veteran has not attended a VA examination for this disability during the claim period, he should be given another opportunity upon remand to attend an appropriate VA examination.  

Hence, the AOJ should schedule the Veteran for VA psychiatric, shoulder/arm, spinal, and nasal examinations.  The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Also, the claim for a TDIU is inextricably intertwined with the service connection and increased rating matters being remanded.  Hence, the Board will defer adjudication of the TDIU issue at this time.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran contends that his claimed psychiatric disability is, at least in part, related to physical assaults that he experienced in service.  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5) (2017).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In this case, the Veteran has reported physical assaults in service, but he has not been explicitly notified of the sources other than his service records that may corroborate his account of the assaults and that evidence of behavior changes may constitute credible supporting evidence of the reported in-service assaults.  Thus, appropriate action should be undertaken to advise the Veteran, and to allow him the opportunity to submit additional, corroborating evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

The Veteran has reported that one of his physical assaults in service occurred in October 1964 when he was assaulted by fellow service members while he was stationed aboard the USS Mauna Kea at the U.S. Naval Base Subic Bay.  In addition, he contends that after this assault he was stationed aboard the USS Mauna Kea while it was located in the Gulf of Tonkin during the Vietnam War.  During this period, the ship was occasionally in the vicinity of Russian submarines and was at general quarters.  In light of this information, a remand is required to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the claimed in-service stressors in 60-day increments for the entire period from October 1964 through the Veteran's January 1965 separation from service.  See Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).

In addition, a Social Security Administration (SSA) inquiry report included among the Veteran's records in the Virtual VA (Legacy Content Manager) records system and his testimony during the November 2017 hearing suggest that he may have been in receipt of SSA disability or supplemental security income benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to any claim(s) for SSA benefits have not yet been associated with the file and may be relevant to the claims on appeal.

Also, the Veteran has reported on several occasions that he received treatment for some of his claimed disabilities at the VA Medical Center in Portland, Oregon in approximately 1971.  The only VA treatment records currently in the claims file are from the VA Palo Alto Health Care System (dated to May 2012) and the VA Greater Los Angeles Healthcare System (dated to September 1997).  It does not appear as if any efforts have been undertaken to obtain any treatment records from the VA Portland Health Care System.  Hence, all outstanding VA treatment records should be secured upon remand.

Finally, the letter from the readjustment counselor specialist at the Santa Cruz County Vet Center and the Veteran's testimony during the November 2017 hearing indicate that he has received relevant treatment at the Vet Center and from Dr. McCollum.  Although the AOJ has previously attempted to retrieve treatment records from Dr. McCollum, the requested records were never furnished.  Thus, upon remand, the AOJ should attempt to obtain any additional relevant private treatment records.


Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which provides notice that evidence from sources other than his service records may corroborate his account of in-service personal assaults.  See 38 C.F.R. § 3.304 (f)(5). Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.

A copy of this letter must be included in the file.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, a right shoulder disability, a right arm disability, a cervical spine disability, a back disability, and a nasal disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability, a right shoulder disability, a right arm disability, a cervical spine disability, a back disability, and a nasal disability from the Santa Cruz County Vet Center, Dr. McCollum, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Portland Healthcare System dated since January 1965;

(b)  all records from the VA Palo Alto Health Care System dated since May 2012; 

(c)  all records from the VA Greater Los Angeles Healthcare System dated since September 1997; and 

(d)  all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or supplemental security income benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

5.  Undertake appropriate action, to include contact with the JSRRC (and any other appropriate source(s)), to attempt to verify (a) the Veteran's assault by fellow service members in approximately October 1964 while he was stationed aboard the USS Mauna Kea at the U.S. Naval Base Subic Bay and (b) the Veteran's reports of being aboard the USS Mauna Kea while it was at general quarters in the Gulf of Tonkin and in the vicinity of Russian submarines during the period from October 1964 through January 1965, in 60 day increments.

Any additional action needed, to include follow-up action requested by a contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also, follow up on any additional action suggested by the JSRRC or other contacted entity.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to assess the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any psychiatric disabilities that have been diagnosed since approximately February 2008 (even if the disability is currently in remission or has completely resolved).

With respect to PTSD, the examiner should clearly indicate whether the Veteran has met the diagnostic criteria for PTSD at any time since approximately February 2008.  If so, the examiner should answer the following questions:

(a)  What is/are the stressor(s) that support the diagnosis of PTSD?

(b)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

With respect to any psychiatric disability other than PTSD experienced at any time since approximately February 2008, the examiner should answer the following question for each such disability:

Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to any of the Veteran's reported stressors in service, or is otherwise the result of a disease or injury in service?

The examiner must provide reasons for each opinion given.

The examiner is advised that the majority of the Veteran's service treatment and personnel records are unavailable, that he is competent to report stressors in service, his symptoms, and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's available service records cannot, standing alone, serve as the basis for a negative opinion.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to assess the nature and etiology of any current right shoulder and arm disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any right shoulder and arm disabilities that have been diagnosed since approximately June 2009 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right shoulder and/or arm disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported physical assaults in service, or is otherwise the result of a disease or injury in service?

The examiner must provide reasons for each opinion given.

The examiner is advised that the majority of the Veteran's service treatment and personnel records are unavailable, that he is competent to report physical assaults in service, his symptoms, and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for right shoulder and arm problems in the Veteran's available service records cannot, standing alone, serve as the basis for a negative opinion.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to assess the nature and etiology of any current cervical spine disability and back disability.  All indicated tests and studies shall be conducted. 
All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any cervical spine and back disabilities that have been diagnosed since approximately June 2009 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current cervical spine disability and back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported physical assaults in service, or is otherwise the result of a disease or injury in service?

The examiner must provide reasons for each opinion given.

The examiner is advised that the majority of the Veteran's service treatment and personnel records are unavailable, that he is competent to report physical assaults in service, his symptoms, and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for cervical spine and back problems in the Veteran's available service records cannot, standing alone, serve as the basis for a negative opinion.

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to evaluate the severity of his service-connected deviated septum with residuals of broken nose.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's deviated septum disability should be set forth in detail. 

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his deviated septum disability.  

10.  If a benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


